Title: To James Madison from Robert W. Fox (Abstract), 19 February 1805
From: Fox, Robert W.
To: Madison, James


19 February 1805, Falmouth. “The packet having only lately returned from a Voyage to the West Indies, could not be got ready to take the mail ’till this week, prevented my earlier in the Month sending the enclosed list [not found] of Vessels which have arrived at & off the Western ports of England, for the last 6 months ending with 1st. of December 1804, many having only called off the ports for orders, prevented my getting as many particulars respecting them & their Cargoes as I could wish.
  “Wheat & Flour Keep up in England, the present price for the former may be quoted at 80s/ to 100s/ ⅌ Qr. & Flour 80s/ to 90s/ ⅌ Sack of 2 ½ Cwt.”
